United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
McGUIRE AIR FORCE BASE, Wrightstown, NJ, )
Employer
)
__________________________________________ )
G.G., Executor of the estate of J.G., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1863
Issued: June 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2009 appellant filed a timely appeal of an April 17, 2009 decision of the
Office of Workers’ Compensation Programs affirming the September 4, 2008 termination of the
employee’s compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate the employee’s
compensation benefits for her back and left foot condition effective September 4, 2008.
FACTUAL HISTORY
On April 22, 2007 the employee, then a 50-year-old security clerk, injured her left foot on
April 22, 2007 after slipping on a wet bathroom floor. She stopped work on April 22, 2007 and
did not return. The Office accepted the claim for lumbar and left foot sprain and paid
appropriate compensation benefits.

In an August 13, 2007 report, Dr. Alan Carr, an osteopath specializing in anesthesiology,
noted a history of low back pain from the lumbar spine through the left leg and foot. He
diagnosed status post slip and fall, stress fracture of the third metatarsal of the left foot and
traumatic lumbar facet syndrome secondary to sustaining a slip and metastatic breast cancer.
On August 14, 2007 the Office referred the employee with a statement of accepted facts
to Dr. Zohar Stark, a Board-certified orthopedic surgeon, for a second opinion evaluation. In an
August 28, 2007 report, Dr. Stark found restricted lumbosacral range of motion. He diagnosed
metastatic bone disease, discogenic and degenerative joint disease of the lumbar spine and healed
left foot stress fracture. Dr. Stark noted no objective findings of the accepted conditions. He
also noted that the diagnoses were not caused or aggravated by the accepted work injury.
Dr. Stark opined that the employee was not capable of performing her job but that this disability
was related to her preexisting discogenic disc and joint disease condition of the lumbar spine and
metastatic bone disease. He also opined that the employee’s work restrictions were not related to
the accepted injury and that she did not require further treatment for the accepted injury.
In a September 21, 2007 letter, the employee requested that the Office expand her
accepted conditions to include fracture to the third metatarsal of the left foot based on Dr. Carr’s
August 13, 2007 report.
On October 4, 2007 the Office issued a proposed notice of termination of medical
benefits finding that the weight of the medical evidence rested with Dr. Stark who found that the
employee’s accepted condition had ceased.
The employee continued submitting claims for compensation. In an October 16, 2007
statement, she reiterated her request to expand the accepted conditions of her claim based on
Dr. Carr’s report. The employee also suggested a conflict in medical opinion between Drs. Stark
and Carr.
On October 18, 2007 Dr. Richard Adler, a podiatrist, noted the employee’s complaint of
pain in the lateral aspect of her left foot and exquisite tenderness upon palpation. X-rays taken
that day showed a flake fracture at the lateral plantar aspect of the left cuboid. Dr. Adler noted
that a flake fracture was present in a previous x-ray but that the radiologist did not notice it.
In a September 27, 2007 report, Dr. Carr noted that x-rays of the employee’s left foot did
not show complete healing of the fracture to the third metatarsal. His examination revealed pain
through the left foot and mild myofascial pain through the lumbar spine. Dr. Carr advised that
the employee remain off work due to her foot and back condition. He also noted that he could
not perform a lumbar epidural steroid injection as the employee had metastatic cancer of the
lumbar spine. On November 8, 2007 Dr. Carr noted that Dr. Stark inaccurately addressed the
employee’s chronic left foot condition. He indicated that Dr. Stark found no swelling of the left
foot when Dr. Adler found tenderness over the lateral aspect of the ankle and foot. Dr. Carr also
indicated that the flake fracture was related to the work injury. He advised that Dr. Stark was
wrong about the employee’s back pain being caused by metastatic bone disease as this was a
preexisting condition and that the lumbar pain did not start until after the April 22, 2007 fall.
The employee continued submitting claims for compensation.

2

In an undated attending physician’s report, Dr. Adler diagnosed left foot cuboid fracture.
He advised that the employee’s total disability began on October 18, 2007 with no end date
specified. On November 29, 2007 Dr. Adler opined that, while the employee may have had a
fracture of the third metatarsal, she also had a small fracture of the cuboid related to her fall. He
noted that Dr. Stark’s findings contradicted themselves and that the employee requested further
treatment. On February 26, 2008 Dr. Adler noted the employee’s continued need for treatment
as her fracture had not been noted or immobilized. He also noted this condition was related to
the employee’s present total disability. Dr. Adler advised that the employee could return to full
duty in eight weeks.
On February 15, 2008 the Office requested a supplemental report from Dr. Stark. In a
March 13, 2008 supplemental report, Dr. Stark indicated that his opinion remained unchanged.
He noted that his review of a June 27, 2007 magnetic resonance imaging (MRI) scan of the left
foot showed bone edema in the third metatarsal shaft but no fracture was visible. He also noted
that an August 23, 2007 x-ray of the left foot suggested mild sclerosis in the proximal
metaphyseal region of the third metatarsal base in the area which does not correspond to the area
of increased marrow edema on the June 27, 2007 MRI scan. Dr. Stark further noted that the
x-ray also showed that the remainder of the osseous structures of the left foot was intact. He
indicated that, as the statement of accepted facts indicated that only lumbar sprain and left foot
sprain were accepted conditions, his diagnosis of metastatic bone disease, discogenic and
degenerative joint disease of the lumbar spine and healed stress fracture of the left foot were not
work-related conditions.
On March 19, 2008 the Office requested a supplemental report from Dr. Stark regarding
whether the employee’s fractures of the third metatarsal and the cuboid were caused or
aggravated by the accepted injury. In a March 20, 2008 supplemental report, Dr. Stark opined
that the employee’s fractures of the third metatarsal and cuboid were not caused or aggravated by
the April 22, 2007 injury. He opined that the accepted conditions of lumbar and left foot sprain
had resolved. Dr. Stark also opined that the employee could return to work without restrictions.
In a May 30, 2008 report, Dr. Steven Kahn, an osteopath specializing in orthopedic
surgery, noted the history of the April 22, 2007 work injury and set forth findings on
examination. He diagnosed post-traumatic thoracolumbar lumbar strain/sprain with associated
myofasciitis, lumbar spondylosis, L4-5 spondylitic disc bulge and bony medications to the
thoracolumbar spine bilateral iliac bones. Dr. Kahn deferred to Dr. Adler regarding the
employee’s left foot and her work status. For the employee’s mid low back pain, he
recommended physical therapy and anti-inflammatory medication.
On June 4, 2008 the Office referred the employee with a statement of accepted facts to
Dr. Howard Zeidman, a Board-certified orthopedic surgeon, for a referee evaluation to resolve
difference in medical opinion.1 In a June 19, 2008 report, Dr. Zeidman summarized the
employee’s history of injury and noted her complaints of low back and left foot pain. Upon
examination, he found some mild tenderness in the low back but no spasm. Dr. Zeidman also
1

The Board notes the Office’s typographical error as it inadvertently referenced a conflict between Drs. Carr
and Adler. However, the conflict in medical opinion existed between Dr. Stark, the second opinion physician, and
Drs. Carr and Adler, the treating physicians.

3

found that the employee’s left foot had some tenderness in the lateral foot across the dorsum with
good motion through the foot, ankle and toes with no edema. X-rays of the low back were
unremarkable but showed mild evidence of minimal degenerative changes but no narrowing,
fractures or lytic lesions. Left foot x-rays were unremarkable but found calcification in the
lateral cuboid region. Dr. Zeidman noted that the employee had a preexisting carcinoma
condition of the breast. He also noted that an MRI scan report of record showed diffuse lytic
lesions consistent with metastatic disease but that current x-rays show no evidence of this
problem. Dr. Zeidman indicated there was no evidence of any fracture or similar problem that
could be related to the April 22, 2007 injury. Regarding the employee’s left foot, the physician
noted that the flake fracture described in prior medical reports appeared similar to the present left
foot x-ray. Dr. Zeidman opined that, although an MRI scan of the left foot showed evidence of a
possible stress fracture or similar problem in the metatarsal, it did not describe any changes in
the cuboid bone which might be associated with a recent fracture related to April 22, 2007. He
also opined that the presence of calcification did not appear work related. Dr. Zeidman advised
that the employee had recovered from sprains and strain in her back and left foot related to her
work injury. He also advised that she was able to return to work in any position not physically
arduous. Dr. Zeidman noted that the employee had other medical conditions, such as metastatic
breast carcinoma, that may affect her work status but that these were not work-related conditions.
On July 24, 2008 the Office issued a notice of proposed termination of compensation
benefits finding that the weight of the medical evidence rested with Dr. Zeidman who found that
the employee no longer had any disability or residuals due to the accepted work-related
conditions.
In a July 18, 2008 report, Dr. Kahn noted that the employee presented for treatment of
her work-related injury of April 22, 2007. The employee complained of low back pain
predominantly on the left side. Dr. Kahn’s examination revealed palpatory tenderness over the
paravertebral region more pronounced on the left. He diagnosed post-traumatic thoracolumbar
strain/sprain with associated myofasciitis, lumbar spondylosis, L4-5 spondylitic disc bulge, bony
metastasis thoracolumbar spine and bilateral iliac bones. Dr. Kahn recommended physical
therapy.
In an August 4, 2008 statement, the employee questioned if Dr. Zeidman was properly
selected as an impartial specialist. She also asserted that Dr. Zeidman incorrectly indicated that
the employee sustained left foot sprain when diagnostic tests showed flake fracture of the left
cuboid. The employee noted this was a necessary distinction as the physician must determine
whether the employee recovered from residuals of her work injury. She noted that
Dr. Zeidman’s findings were speculative and that he should have to submit work restrictions for
recommending that the employee return to work.
In an August 22, 2008 report, Dr. Kahn reevaluated the employee for her work injury.
His examination of the thoracolumbar spine revealed palpatory tenderness over the paravertebral
region but not over the spinous process. Dr. Kahn reiterated his diagnoses of post-traumatic
thoracolumbar strain/sprain with associated myofasciitis, lumbar spondylosis, L4-5 spondylitic
disc bulge, bony metastasis thoracolumbar spine and bilateral iliac bones. He noted that the
employee could return to limited duty on August 25, 2008 with restrictions on sitting, walking
and lifting.

4

In a September 4, 2008 decision, the Office terminated the employee’s compensation
benefits effective that day finding that she did not submit sufficient evidence to alter the
recommendation to terminate her compensation benefits.
On September 9, 2008 the employee requested an oral hearing that was held on
January 12, 2009. In an April 6, 2009 statement, her representative indicated that the employee
died on March 19, 2009 and that her estate would pursue her claim.
In an April 17, 2009 decision, an Office hearing representative affirmed the September 4,
2008 decision finding that the Office had met its burden of proof to support that the employee
had no remaining work-related disability or residuals as a result of the accepted injury.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, the Office must establish that the claimant no
longer has residuals of an employment-related condition, which requires further medical
treatment.5
ANALYSIS
The Office accepted that the employee’s April 22, 2007 work injury caused a left foot
and lumbar sprain. The Board finds that the Office has met its burden to establish that all
residuals of the employee’s accepted employment conditions had resolved effective
September 4, 2008.
The Office properly found a conflict in the medical evidence regarding whether the
employee had any disability or residuals due to her accepted lumbar and left foot condition. The
employee’s treating physician, Dr. Adler, submitted reports indicating that the employee had
been totally disabled since October 18, 2007 and that continued treatment was necessary. He
diagnosed left foot cuboid fracture and opined that this condition was related to the employee’s
disability. Likewise, Dr. Carr disagreed with Dr. Stark’s opinion and indicated that the employee
remained disabled due to her work-related foot and back conditions. On the other hand, the
second opinion physician, Dr. Stark, submitted reports diagnosing metastatic bone disease,
2

Id.; Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

3

Vivien L. Minor, 37 ECAB 541 (1986).

4

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

5

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

5

discogenic and degenerative joint disease of the lumbar spine and healed left foot stress fracture.
However, he opined that none of these diagnoses were work related and that the employee’s
disability and work restrictions related to her preexisting conditions. Dr. Stark advised that the
employee’s accepted conditions had resolved enabling her to return to work without restrictions.
The Office properly referred the employee to Dr. Zeidman for a referee medical
evaluation to resolve the conflict in medical opinion as to whether the employee had any
disability or residuals due to the accepted lumbar and left foot condition.6 In a June 19, 2008
report, Dr. Zeidman noted examining the employee and determined that she ceased to have any
residuals from her April 22, 2007 injury. He reviewed the medical record, reported findings on
examination and reviewed diagnostic testing and x-rays of the left foot and low back. On
examination, the employee had some mild tenderness in the low back but no spasm. Straight leg
raising was unremarkable. Sensory and motor functions were intact. Deep tendon reflexes were
equal and active. In the left foot, there was some tenderness in the lateral foot and across the
dorsum. There was good motion through the foot, ankle, and toes and no edema noted.
Dr. Zeidman explained that, although an MRI scan of the left foot showed evidence of a possible
stress fracture or similar problem in the metatarsal, it did not describe any changes in the cuboid
bone that could be associated with the work injury. He also noted that the calcification in the left
foot was not related to the work injury. Moreover, Dr. Zeidman also found that the employee’s
work-related low back sprain had resolved. Furthermore, he noted that, other medical
conditions, such as calcification of the left lateral cuboid region, stress fractures and metastatic
breast carcinoma, were not accepted conditions, and therefore, any existing disability or residuals
were not related to the accepted work injury. Based on these findings, Dr. Zeidman concluded
that the employee’s lumbar and left foot condition had fully resolved with no disability or
residuals, which allowed the employee to return to her nonarduous preinjury work. His opinion
was based on proper factual and medical history as he had a statement of accepted facts and his
report accurately summarized the relevant medical evidence. Dr. Zeidman found no basis on
which to attribute any continuing condition or disability to the April 22, 2007 work injury.
The Board finds that Dr. Zeidman’s opinion is sufficiently well rationalized and based
upon a proper factual background such that it is entitled to special weight7 and establishes that
residuals of the employee’s accepted conditions had resolved.
The Board also finds that medical evidence submitted by the employee is not sufficient to
overcome the weight of Dr. Zeidman’s opinion or to create another conflict. The employee
submitted reports from Dr. Kahn contemporaneous with and subsequent to Dr. Zeidman’s report.
However, Dr. Kahn, while noting that he was treating the employee for a work injury, did not
provide a reasoned or rationalized medical opinion supporting that the employee had any

6

See 5 U.S.C. § 8123(a) (section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination).
7

See Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008) (when a case is referred to an impartial
medical specialist for the purpose of resolving a conflict in medical opinion, the opinion of such specialist, if
sufficiently well rationalized and based on a proper background, must be given special weight).

6

continuing condition or disability causally related to the accepted work injury.8 He noted the
employee’s diagnoses but did not attempt to explain the reasons why any continuing condition or
disability would be causally related to the April 22, 2007 work injury that was accepted for a left
foot and a lumbar sprain.
On appeal, appellant asserts that Dr. Zeidman was insufficient and that the medical
evidence establishes that the employee had residuals from her work injury as both Drs. Kahn and
Stark indicated that she could return to sedentary work with restrictions. However, as noted,
Dr. Stark was on one side of a conflict that was resolved by Dr. Zeidman who, in resolving the
conflict, considered the entire medical record and current findings and determined that no
disability or residuals were due to the April 22, 2007 work injury. Also, Dr. Kahn’s reports as
noted provided insufficient medical rationale with regard to any work-related condition.
Appellant also asserts that Dr. Zeidman was not properly selected as an independent medical
examiner. However, in a June 12, 2008 letter, the employee’s representative confirmed receipt
of a June 4, 2008 letter scheduling a referee evaluation with Dr. Zeidman and requested that the
physician provide him with a copy of his report. The employee’s representative did not object to
Dr. Zeidman’s selection until August 4, 2008, two months after he had performed his
evaluation.9 Appellant further asserts that Dr. Zeidman opined that the employee could return to
work but that he did not provide any specific work restrictions. However, Dr. Zeidman was
evaluating the employee with regard to whether she had any continuing work-related condition
or disability. As he indicated that she had no work-related disability or residuals, there was no
reason for him to set forth any work restrictions.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate the employee’s
compensation benefits for her lumbar and left foot condition effective September 4, 2008.

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008) (the Board found that appellant did not
establish any error with respect to the selection of the impartial medical specialist where appellant object to the
selection until several months after the notification of the selection and the examination by the physician and made a
general allegation of error that the Office bypassed qualified physicians without providing probative evidence).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 17, 2009 and September 4, 2008 are affirmed.
Issued: June 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

